122 F.3d 1081
UNITED STATES of America, Plaintiff-Appellee,v.Joseph R. REDMON, Defendant-Appellant.
No. 96-3361.
United States Court of Appeals,Seventh Circuit.
Sept. 18, 1997.

Appeal from the United States District Court for the Central District of Illinois, Urbana Division, Harold A. Baker, Judge.
Before POSNER, Chief Judge, and CUMMINGS, BAUER, WOOD, Jr., COFFEY, FLAUM, EASTERBROOK, RIPPLE, MANION, KANNE, ROVNER, DIANE P. WOOD and EVANS, Circuit Judges.
Prior report:  117 F.3d 1036.
ORDER
On consideration of the petition for rehearing and suggestion for rehearing en banc filed in the above-entitled cause by defendant-appellant on July 11, 1997, a vote of the active members of the Court was requested, and a majority of the active members of the Court have voted to grant rehearing en banc.   Accordingly,
IT IS HEREBY ORDERED that the panel opinion issued on June 27, 1997 is vacated.


1
IT IS ORDERED that the petition for rehearing en banc be GRANTED and the above-entitled cause will be reheard en banc at the convenience of the court.